Exhibit 10.18

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

LOGO [g225605g02h29.jpg]

  

4578 East Park 30 Drive

Columbia City, Indiana

USA 46725-8869

 

Subcontractor:

   Sparton Electronics Florida, Inc.

Subcontract Number:

   ERAPS011-106

Subcontract Modification:

   Mod 1 (P00002)

Effective Date:

   20 June 2011

Customer:

   US Navy - NAWCAD

Customer Contract Number:

   N00421-11-C-0030

Program:

   Common Buoy

Total Contract Value:

   $57,805,478.64

USSI:

   $25,564,769.61

Sparton:

   $32,240,709.03

This subcontract is entered into by and between ERAPSCO (“ERAPSCO” or “Buyer”),
a general partnership comprised of Sparton Electronics Florida, Inc. and
UnderSea Sensor Systems Inc. (“USSI” or “Seller”), with offices located at 4578
East Park 30 Drive, Columbia City, Indiana 46725 and Sparton Electronics
Florida, Inc., 5612 Johnson Lake Road, DeLeon Springs, Florida 32130 (“Sparton”
or “Seller”). As such, ERAPSCO provides authorization for the Seller to perform
requirements identified in the attached customer contract and as summarized
herein.

 

ERAPSCO     Sparton Electronics, Florida, Inc.. By:   /s/ Dave Jost     By:  
/s/ J. Lackemacher Name:   Dave Jost     Name:   J. Lackemacher Title:   General
Manager     Title:   VP DSS Date:   _________________     Date:  
_________________

A Sparton Electronics Florida, Inc. and Ultra Electronics UnderSea Sensor
Systems Joint Venture

Columbia City, Indiana 260-248-3645: DeLeon Springs, Florida 386-740-5335

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

LOGO [g225605g30h59.jpg]

Page 2 of 3

 

 

Customer Information   

Customer Name:            NSWC (Pax)

   Bid Log No.:      10,692

Customer Contact:         Jessica Flynn

   Contract:      N00421-11-D-0030    Technical Contact:

Purchasing Contact:       same

   Chuck Kimble

Phone:         301-757-2526

   Phone:

Fax:

   Fax:

Product Information

Model No.:

  

AN/SSQ-36B

AN/SSQ-62E

AN/SSQ-53F

     USML Category:       XI(2)(a)    NSN:    N/A

Product Name:

   Bathythermograph, DICASS, DTFAR   

Packaging:

   Per Contract PSS Rev A Chg 1 17 March 2011 and Appendix D and C Rev 3 March
2011

Product Specification:

   Per Contract PSS Rev A Chg 1 dated 17 March 2011 and associated Appendix

Requested Modification(s):

  

Data Items:

per CDRL

Requested Schedule

Description:

  

Common

Sonobuoy                    Quantity:                         Start:    08 April
11                Complete:    31 March 13

Production:

   yes

Notes:

   SEE PRODUCTION DELIVERABLE EXHIBIT

Contract Requirements Description:    Common Sonobuoy    Comments:    Surge
Order period valid through 30 Sept 2011 FOB Point:      Columbia City/DeLeon
Spings    EX-Works:    N/A End User:        US Navy - NAWCAD    Destination:
Freight Forwarder:    N/A    Domestic:    N/A Phone:    Export License
Application:    N/A    Performance Bond:    N/A Payment Terms:    Net 30   
Certifications: QAR at Source   

 

CLIN 0001 – AN/SSQ-36B Qty: [    ] / CLIN 0002

CLIN 0005 – AN/SSQ-53F Qty: [    ]

CLIN 0006- AN/SSQ- 53F Qty: [    ]

CLIN 0009 – AN/SSQ-62E Qty: [    ]

A Sparton Electronics Florida, Inc. and Ultra Electronics UnderSea Sensor
Systems Joint Venture

Columbia City, Indiana 260-248-3645: DeLeon Springs, Florida 386-740-5335

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

LOGO [g225605g30h59.jpg]

Page 3 of 3

 

 

CLIN 0026 – CDRL’s

Notes:

1)      test sample Qty: [    ]

2)      Q36B AQL 6.5 on all Lots

3)      Performance Based Payments (See PBP Exhibit)

Pricing

Description:     Common Sonobuoy

     Assumptions:

Price:

   CLIN 0001: [    ] X $[    ] = $[    ]      Del:       March 12 -March 2013

Price:

  

CLIN 0005: [    ] X $[    ] = $[    ] +

CLIN 0006: [    ] X $[    ] + $[    ] = $[    ]

     Del:       March 12 -March 2013

Price:

   CLIN 0009: [    ] X $[    ] = $[    ]      Del:       March 12 -March 2013

Note: Add

$25,222.28 for buoy

unit price adjustment     See ERAPS011-107 for USSI content

Special Instructions:      Per ERAPS010- $2,156,544 of cash to be returned upon
Sparton completion of PBP KO Milestone

M1- Addition of Sweep up money ($[    ]). Sparton [    ] 53F buoys @ a total $
amount of $[    ] and USSI [    ] buoys @ a total dollar amount of $[    ].

A Sparton Electronics Florida, Inc. and Ultra Electronics UnderSea Sensor
Systems Joint Venture

Columbia City, Indiana 260-248-3645: DeLeon Springs, Florida 386-740-5335

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.